OPINION — AG — ** SCHOOLS — ANNEXATION — EQUIPMENT ** WHERE THE AREA (FORMERLY) COMPRISING AN ENTIRE SCHOOL DISTRICT IS ANNEXED TO ANOTHER SCHOOL DISTRICT UNDER THE PROVISIONS OF 70 O.S. 7-22 [70-7-22], TO VALID RESTRICTIONS OR CONDITIONS IN CONVEYANCES TO OR FROM THE ANNEXED DISTRICT: (A) THE BOARD OF EDUCATION OF THE ANNEXING DISTRICT 'MAY' REMOVE FROM THE PREMISES WHERE IT IS LOCATED, FOR FURTHER USE, ANY PROPERTY WHICH WAS THE PROPERTY OF THE ANNEXED DISTRICT PRIOR TO THE ANNEXATION. (B) ANY PROPERTY WHICH WAS THE PROPERTY OF THE ANNEXED DISTRICT; PRIOR TO THE ANNEXATION, MAY BE DISPOSED OF BY THE BOARD OF EDUCATION OF THE ANNEXING DISTRICT BY SALE, EXCHANGE, LEASE OR OTHERWISE, IF IT IS NO LONGER NEEDED BY SAID ANNEXING DISTRICT; AND THAT THE AUTHORITY OF THE SCHOOL BOARD OF THE ANNEXING DISTRICT TO EXERCISE SOLE CONTROL OVER THE USE OR DISPOSITION OF SAID PROPERTY IS NOT SUBJECT TO AND IS NOT LIMITED BY THE APPROVAL OR DISAPPROVAL OF THE RESIDENTS OF THE SCHOOL DISTRICT. (PLAYGROUND EQUIPMENT, APPROVAL OF THE SCHOOL BOARD, APPROVAL) CITE: 70 O.S. 4-22 [70-4-22], 70 O.S. 7-4 [70-7-4], 70 O.S. 7-3 [70-7-3] (RICHARD M. HUFF)